 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   KEVIN KHASIGIAN
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 2:19-MJ-00128-EFB
12
                                  Plaintiff,             STIPULATION CONTINUING DETENTION
13                                                       HEARING; [PROPOSED] FINDINGS AND
                            v.                           ORDER
14
     MANISH PATEL,                                       DATE: September 6, 2019
15                                                       TIME: 2 p.m.
                                  Defendant.             COURT: Hon. Kendall J. Newman
16

17
                                                 STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19
     through defendant’s counsel of record, hereby stipulate as follows:
20
            1.      By previous order, this matter was set for a detention hearing on September 6, 2019.
21
            2.      By this stipulation, defendant now moves to continue the detention hearing until
22
     September 17, 2019.
23
            3.      The parties agree and stipulate, and request that the Court find the following:
24
                    a)     A detention hearing was held by this Court on August 30, 2019. At that hearing,
25
            the Court requested that the defendant provide additional information to the Government and
26
            Pretrial Services. This Court further ordered the Government to file a summary of the documents
27
            provided by the defendant. This Court ordered the Detention Hearing continued to September 6,
28
            2019 at 02:00 PM.

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                 b)      Counsel for defendant desires additional time to provide the requested documents

 2          to the government, and requests that the detention hearing be continued to September 17, 2019 at

 3          2 PM, before this Court.

 4                 c)      Counsel for defendant believes that failure to grant the above-requested

 5          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 6          into account the exercise of due diligence.

 7                 d)      The government does not object to the continuance, however, as a result of the

 8          continuance the government is also requesting additional time to file the summary of the

 9          documents provided by the defendant. The government requests that the deadline for filing this

10          summary be September 16, 2019 at 12:00 PM.

11                 e)      Time has previously been excluded in this case until October 3, 2019.

12          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

13 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

14 must commence.

15          IT IS SO STIPULATED.

16

17
      Dated: September 5, 2019                                MCGREGOR W. SCOTT
18                                                            United States Attorney
19
                                                              /s/ VINCENZA RABENN
20                                                            VINCENZA RABENN
                                                              Assistant United States Attorney
21

22
      Dated: September 5, 2019                                /s/ VIKAS BAJAJ
23                                                            VIKAS BAJAJ
24                                                            Counsel for Defendant
                                                              MANISH PATEL
25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                                       FINDINGS AND ORDER

 2         IT IS SO FOUND AND ORDERED this 5th day of September, 2019. The Detention Hearing on

 3 September 6, 2019, shall be continued to September 17, 2019, at 2:00 P.M. in Courtroom 24 Before

 4 Magistrate Judge Kendall J. Newman. The government shall file its brief before September 16, 2019, at

 5 12:00 P.M.

 6
           DATED: September 5, 2019
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME           3
30    PERIODS UNDER SPEEDY TRIAL ACT
